DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2021 has been entered.
 
Response to Amendment
The amendment filed on 06/07/2021 has been considered by Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14, 18-24, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2017/0269756 A1) in view of Zhao (US 2018/0052350 A1).

Claim 11, Wang (Fig. 1-4) discloses a touch panel (Fig. 1; Paragraph [0025]; wherein discloses a screen including a display module and a touch module) comprising: 
a touch sensor substrate (Fig. 1 and 2; wherein figures shows electrodes 21 and 31 being formed on a touch module substrate) having a central portion (AA: Fig. 2; wherein discloses a display region), an inner peripheral portion (Paragraph [0025]; wherein discloses non-display region surrounding the display region), and a touch sensor portion (2; Fig. 2; 21; Fig. 2; 22; Fig. 3) in the central portion (AA; Fig. 2 and 3); 
a protective plate (5: Fig. 1; Paragraph [0026]) to cover a front surface of the touch sensor substrate (2; Fig. 1); 
a first dielectric sheet (4; Fig. 1; Paragraph [0026]; wherein discloses a dielectric layer) disposed between the touch sensor substrate (Fig. 1 and 2; wherein figures shows electrodes 21 and 31 being formed on a touch module substrate) and the protective plate (5; Fig. 1) along a first axis (Fig. 1; wherein figure shows dielectric layer being formed in horizontal direction); 
a first electrode (31; Fig. 1 and 2) disposed on the front surface of the inner peripheral portion of the touch sensor substrate (Fig. 1 and 2; wherein figures shows electrodes 21 and 31 being formed on a touch module substrate); and 
a conductive member (32; Fig. 1 and 3), an entirety of which is disposed between the inner peripheral portion of the touch sensor substrate (Fig. 1 and 2; wherein figures 
the conductive member (32; Fig. 1) is not connected (Fig. 1; Paragraph [0027]; wherein discloses respective connecting lines and therefore not connected to each other) to the first electrode (31; Fig. 1), 
the first dielectric sheet (4; Fig. 1; Paragraph [0026]; wherein discloses a dielectric layer) is disposed between the first electrode (31; Fig. 4) and the conductive member (32; Fig. 4) along the first axis (Fig. 1; wherein figure shows electrodes 31 and 32 being formed in horizontal direction); and 
the first dielectric sheet (4; Fig. 1) is disposed between the first electrode (31; Fig. 2; wherein figure shows an electrode 31 at the top of the touch module) and the conductive member (32; Fig. 1 and 3) along the first axis (Fig. 1; wherein figure shows dielectric layer arranged in horizontal direction), between the second electrode (31; Fig. 2; wherein figure shows an electrode 31 at the bottom of the touch module) and the conductive member (32; Fig. 1 and 3) along the first axis (Fig. 1; wherein figure shows dielectric layer arranged in horizontal direction), and between (Fig. 1; wherein figure shows dielectric layer filled in between electrodes) the first electrode (31; Fig. 1; wherein a first electrode 31 is the left electrode in the figure) and the second electrode (31; Fig. 1; wherein a second electrode 31 is the right electrode in the figure) along the second axis (Fig. 1 and 2; wherein dielectric layer is formed in both horizontal and vertical directions), and 

Wang does not expressly disclose a first electrode and a second electrode disposed next to one another, along a second axis, on the front surface of the inner peripheral portion of the touch sensor substrate, the second axis being perpendicular to the first axis; and 
a conductive member, an entirety of which is disposed between the inner peripheral portion of the touch sensor substrate and the protective plate along the first axis and at a position so as to face the first electrode and the second electrode, wherein 
the conductive member is not connected to the first electrode and the second electrode, 
the first electrode, the second electrode, and the conductive member constitute a pressure-sensitive sensor.
Zhao (Fig. 1-6) discloses a first electrode (Fig. 1 and 3; wherein figure shows a plurality of second electrodes arranged in vertical direction) and a second electrode (Fig. 1 and 3; wherein figure shows a plurality of second electrodes arranged in vertical direction) disposed next to one another (Fig. 1 and 3), along a second axis (Fig. 1 and 3; wherein figure shows a plurality of second electrodes arranged in vertical direction), on the front surface of the inner peripheral portion of the touch sensor substrate (100; Fig. 2), the second axis being perpendicular to the first axis (Fig. 1 and 2; wherein vertical direction is perpendicular to the horizontal direction); and 

the conductive member (101; Fig. 2) is not connected (Fig. 2; wherein figure shows electrodes are not connected) to the first electrode and the second electrode (102; Fig. 2; Fig. 3; wherein figure shows a plurality of second electrodes arranged in vertical direction), 
the first electrode (102 and second electrode; Fig. 1 and 3; wherein figure shows a plurality of second electrodes arranged in vertical direction), the second electrode (102 and second electrode; Fig. 1 and 3; wherein figure shows a plurality of second electrodes arranged in vertical direction), and the conductive member (101 and first electrode) constitute a pressure-sensitive sensor (Paragraph [0041]; wherein discloses a pressure sensor).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Wang’s touch panel by applying a pressure sensor arrangement, as taught by Zhao, so to use a touch panel with a pressure sensor arrangement for integrating one or more pressure sensors in the display panel, sensing of the pressure on the display panel can be realized without 

Claim 12, Zhao (Fig. 1-6) discloses wherein the conductive member (101; Fig. 2) is disposed on an inner peripheral portion (Fig. 1; wherein discloses a non-display area; Paragraph [0040]) of a back surface of the protective plate (200; Fig. 2).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Wang’s touch panel by applying a pressure sensor arrangement, as taught by Zhao, so to use a touch panel with a pressure sensor arrangement for integrating one or more pressure sensors in the display panel, sensing of the pressure on the display panel can be realized without increasing the size of the display panel, thereby facilitating lightening, thinning and portability of the display panel (Paragraph [0008]).

Claims 13 and 14, Wang (Fig. 1-4) discloses wherein the touch sensor substrate (Fig. 1 and 4; wherein figures shows electrodes 21 and 31 being formed on a touch module substrate) is provided with first wiring (Fig. 4; wherein figure shows a connecting line connected to an electrode 31 arranged at top of edge) connected to the first electrode (31; Fig. 2 and 4), second wiring connected (Fig. 4; wherein figure shows a connecting line connected to an electrode 31 arranged at bottom of edge) to the second electrode (31; Fig. 2 and 4), and shielding wiring (7; Fig. 4; Paragraph [0028]) disposed along the first wiring or the second wiring (Fig. 4; wherein figure shows a connecting line connected to an electrode 31 arranged at top of edge).  

Claims 18, 19, and 20, Zhao (Fig. 1-6) discloses wherein both the first electrode and the second electrode are rectangular in shape (Fig. 3; wherein figure shows the plurality of second electrodes to be of a rectangular shape), and an extended line of a side of one electrode of the first electrode and the second electrode does not intersect with a side of the other electrode (Fig. 3; wherein selecting two of the second electrodes from the same side of non-display area would read on this claim limitation).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Wang’s touch panel by applying a pressure sensor arrangement, as taught by Zhao, so to use a touch panel with a pressure sensor arrangement for integrating one or more pressure sensors in the display panel, sensing of the pressure on the display panel can be realized without increasing the size of the display panel, thereby facilitating lightening, thinning and portability of the display panel (Paragraph [0008]).

Claims 21 and 22, Wang (Fig. 1-4) discloses wherein the first electrode (31; Fig. 2; wherein figure shows electrodes formed at top edge) and the second electrode (31; Fig. 2; wherein figure shows electrodes formed at bottom edge) are formed in a loop in the inner peripheral portion (Fig. 1 and 2; wherein electrodes 31 are formed in the non-display region) of the touch sensor substrate (Fig. 1 and 2; wherein figures shows electrodes 21 and 31 being formed on a touch module substrate) so as to surround the touch sensor portion (21; Fig. 2; wherein electrodes 31 are formed around the electrodes 21).  

Claims 23 and 24, Wang (Fig. 1-4) discloses wherein the first electrode (31; Fig. 2; wherein figure shows electrodes formed at top edge) and the second electrode (31; Fig. 2; wherein figure shows electrodes formed at bottom edge) are formed along the touch sensor portion (21; Fig. 2; wherein electrodes 31 are formed along the electrodes 21) in the inner peripheral portion (Fig. 1 and 2; wherein electrodes 31 are formed in the non-display region) of the touch sensor substrate (Fig. 1 and 2; wherein figures shows electrodes 21 and 31 being formed on a touch module substrate).  

Claims 29 and 30, Wang (Fig. 1-4) discloses a display device (Fig. 1), comprising: 
the touch panel (2 and 3; Fig. 1) according to claims 11 and 12 (see rejections to claims 11 and 12 above); 
a second dielectric sheet (4; Fig. 1; wherein figure shows three different dielectric layers) having a front surface that is adhered (Fig. 1; wherein the bottom dielectric layer is between touch module and display) to a back surface of the touch panel (2 and 3; Fig. 1); 
a frame (6; Fig. 1; Paragraph [0034]) having an opening in a central portion of the frame (Fig. 1; wherein figure shows a frame having an open central portion), the frame (6; Fig. 1) being adhered to a back surface of the second dielectric sheet (Fig. 1; wherein the bottom dielectric layer is between touch module and display) in a marginal portion of the frame (6; Fig. 1); and 
.  

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2017/0269756 A1) in view of Zhao (US 2018/0052350 A1) as applied to claims 11-13 above, and further in view of Kim et al (US 2016/0034087 A1).

Claims 15, 16, and 17, Wang in view of Zhao discloses the touch panel according to claims 11, 12, and 13.
Wang in view of Zhao does not expressly disclose wherein both the first electrode and the second electrode are comb-shaped electrodes each having a plurality of protruding portions, the protruding portions of the first electrode and the protruding portions of the second electrode being disposed adjacent to each other.  
Kim (Fig. 7a) discloses wherein both the first electrode (450; Fig. 7a) and the second electrode (460; Fig. 7a) are comb-shaped electrodes each having a plurality of protruding portions (Fig. 7a), the protruding portions of the first electrode (450; Fig. 7a) and the protruding portions of the second electrode (460; Fig. 7a) being disposed adjacent to each other (Fig. 7a; Paragraph [0132]).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Wang in view of Zhao’s touch panel by applying different pressure electrode patterns, as taught by Kim, so to use a .

Claims 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2017/0269756 A1) in view of Zhao (US 2018/0052350 A1) as applied to claims 11 and 12 above, and further in view of Cheng et al (US 2018/0232096 A1).

Claims 25 and 26, Wang in view of Zhao discloses the touch panel according to claims 11 and 12.
Wang in view of Zhao does not expressly disclose wherein the pressure-sensitive sensor detects a pressing force applied to the touch panel, based on change amounts in: 
a first capacitance between the first electrode and the second electrode; 
a second capacitance between the first electrode and the conductive member; and 
a third capacitance between the second electrode and the conductive member.  
Cheng (Fig. 10-14) discloses wherein the pressure-sensitive sensor (Fig. 15) detects a pressing force (Fig. 12) applied to the touch panel (Fig. 28), based on change amounts in capacitances (Fig. 10 and 11): 
a first capacitance (Cs; Fig. 10 and 11) between the first electrode (101; Fig. 10) and the second electrode (102; Fig. 10); 

a third capacitance (CL; Fig. 10 and 11) between the second electrode (102; Fig. 10) and the conductive member (102; Fig. 10).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Wang in view of Zhao’s touch panel by applying a force detection method, as taught by Cheng, so to use a touch panel with a force detection method for providing a force detection method and apparatus, and an electronic terminal, to at least solve the above technical problem in the related art (Paragraph [0006]).

Claims 27 and 28, Cheng (Fig. 10-14) discloses wherein the second capacitance (Cv; Fig. 10 and 11) and the third capacitance (CL; Fig. 10 and 11) are connected in series (Paragraph [0049]), and the first capacitance (Cs; Fig. 11) is 5Docket No. 524201USconnected in parallel with a capacitance (Paragraph [0049]) created by connecting the second capacitance (Cv; Fig. 10 and 11) and the third capacitance in series (CL; Fig. 10 and 11).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Wang in view of Zhao’s touch panel by applying a force detection method, as taught by Cheng, so to use a touch panel with a force detection method for providing a force detection method and apparatus, and an electronic terminal, to at least solve the above technical problem in the related art (Paragraph [0006]).
Response to Arguments
Applicant's arguments with respect to claims 11-30 have been considered but are moot in view of the new ground(s) of rejection. 
In view of arguments, the references of Wang et al (US 2017/0269756 A1), Zhao (US 2018/0052350 A1), Kim et al (US 2016/0034087 A1), and Cheng et al (US 2018/0232096 A1) have been used for new ground rejection.
Claim 11 is rejected in view of newly discovered reference(s) to Zhao (US 2018/0052350 A1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Adam J Snyder/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        06/25/2021